Title: To James Madison from Alexander White, 26 September 1796
From: White, Alexander
To: Madison, James


Dear Sir
Washington 26th. Septemr. 1796
I should not have disturbed your repose with anything of a private nature, nor indeed with the affairs of this City, which has more than ever been the object of our joint labours, had I not been assured that you have the inclination, and believed that you have the power further to promote its interest, and with it the interest and honour of the U. States. The establishment of a National University is a measure the utility of which seems to meet with general approbation—that the seat of Goverment is the proper place for such an institution will hardly be contested; it is an object which the President has much at heart, he has made a Donation of 50 shares in the Patowmack Company towards its support, and will appropriate a hansome site for the Buildings in the City of Washington. He has it in contemplation (but has not yet determined) to bring the subject before Congress. Should he do so, what ought to be proposed in the present state of things? A grant of money I fear would be refused. Shall we ask an Act authorising subscriptions? What assurance should that Act give, that the money subscribed shall be faithfully applied, and the institution finally completed? I shall enter no further into the detail meaning only to draw your attention to the subject generally. I think this a favourable crisis to bring it forward, as it is the last Session in which Washington will preside, his recommendation will make a greater impression than that of any future President can do, or than his own would have done at any former period. It will be felt as the last request of a departing Friend.
Another measure not unconnected with this has lately been suggested; it is the establishment of a botanical Garden. There is a large space left by the Plan of the City for pleasure grounds—extending from the Presidents Square to the Capitol, extremely well calculated for this purpose; it would be no deviation from the original intention so to apply a part of it. Pray think of this too, if it deserves attention.
I flatter myself no hopes, and few if any wishes remain to defeat the Seat of Goverment; every day gives it additional Strength. The Spanish Minister has applied to the President for a Site on which to erect a House for the Minister of his Nation; and it is expected the example will be followed by the Portugese and British Ministers; the former is expected here in a few days.
Our Public Buildings are well advanced—the Stone and Brick Work of the first Story of the Capitol are nearly finished; and the Presidents House will be ready to receive the roof before the building Season ends. Upwards of thirty Brick Houses have been commenced during the present Summer, and a great proportion of them already covered in, Many Wooden Houses have also been built and tenanted since the regulation prohibiting their erection has been done away. I shall set out early next Week for Winchester, where I shall remain till after the 16th. of October. Should you favour me with an Answer direct to this place so as to reach me about the 20th. of October. The subjects abovementioned will be brought under our view as a Board of Commissioners and it is not improbable, but the President may converse with me individually respecting them, particularly with regard to the propriety of bringing them before Congress. Your Opinion in that respect, as well as your Sentiments at large will have great weight with me, and I am well satisfied would have the same with the President were they communicated as yours which I shall do or not as you please. Present my respectful Complts. to Mrs. Madison And believe me very sincerely Yours &c.
Alexr White
 